Dear Representative Hutter:
You recently requested an opinion of this Office on matters of expropriation as it relates to blighted property in the wake of the 2005 hurricane season damage. That opinion, La. Atty. Gen. Op. No. 07-0147, was issued by this Office on June 14, 2007. It has come to our attention that La. Atty. Gen. Op. No. 07-0147 contained a typographical error that must be remedied. This error does not affect the opinion in any way, but it must be remedied to ensure future consistency.
In footnote 2 of La. Atty. Gen. Op. No. 07-0147, we referenced La.R.S. 33:2180, et seq., when discussing provisions in the Louisiana Revised Statutes that deal with adjudicated property. The proper citation is to La.R.S. 33:2861 et seq. There are also additional provisions in the Revised Statutes that deal with adjudicated property and the redemption of that property in Title 47. La R.S. 47:2221 et seq.
Thus, footnote 2 of La. Atty. Gen. Op. No. 07-0147 should have read:
  It is important to note that this opinion does not address the adjudication of property that is provided for in La.R.S. 33:2861 et seq. This opinion adheres strictly to the questions that you posed in your opinion request. It is possible that the ends that your Parish is trying to accomplish may be reached via the adjudication of property under Titles 33 and 47. A complete analysis of this matter is outside of the scope of this opinion request. [emphasis added to corrections]
Additionally, footnote 5 of La. Atty. Gen. Op. No. 07-0147 should have read:
  Similar rights of redemption also exist in the adjudicated property law of Titles 33 and 47. See e.g., La. Atty. Gen. Op. No. 05-0117. [emphasis added to corrections] *Page 2
Once again, however, this typographical error in the original opinion does not affect the conclusions rendered therein. This Office remains of the opinion, as clearly stated in La. Atty. Gen. Op. No. 07-0147,
  that blighted property that presents a threat to the public's health or safety may be expropriated. Such expropriated property may not be outright sold to private parties and may only be sold to public or private parties following the procedures laid out in La.Const. Art. I, Sec. 4(H).
We hope this sufficiently clarifies the previous opinion; however if we may be of further assistance please do not hesitate to contact our office.
  Sincerely yours,
 CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:__________________________ RYAN M. SEIDEMANN Assistant Attorney General
  CCF, Jr./RMS/tp